Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, recites the limitation "the powered punch mechanism casing" 	.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11,13-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Rogerson (USPN 7,051,731) in view of Lim (US pub No 2003/0106908).

	Rogerson discloses the invention substantially as claimed.   

With respect to claim 1, Rogerson shows a system for storing and delivering a gas (oxygen), comprising: a container (40); and an adapter assembly (10) structured to be coupled to the container  (40), the adapter assembly being structured to enable the gas (O^2) to be extracted from the container and delivered to an individual.
However Rogerson does not disclose  Claims 1, a porous absorbent material provided within the container, the porous absorbent material storing the gas in a concentrated form, claim 11, inserting a porous absorbent material inside a container (4, the porous absorbent material storing the gas in a concentrated form, claim 20, wherein the porous absorbent material comprises activated carbon.

	Lim teaches a porous absorbent material (20) provided within the container, the porous absorbent material storing the gas (CO^2 gas of activated carbon 20)  in a concentrated form in the same field of endeavor for the purpose of the porous absorbent material is activated carbon (disclosed in paragraph 30) which replaces gas lost gas do to delivering the gas of the container.  

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an porous absorbent material to the delivery system of Rogerson in order to effectively deliver more gas to the user.. 

	
	With respect to claim 2, Rogerson further shows wherein the container (40) comprises a metal can (not explicitly disclosed, but the drawing show (40) is a metal).
	With respect to claim 3, Rogerson further shows wherein the gas comprises oxygen (title).
With respect to claim 4, Rogerson further shows wherein the porous absorbent material comprises activated carbon.
	With respect to claim 5, Rogerson further shows wherein the adapter assembly includes a main body portion (15) made of an elastomeric material (column 6 paragraph 1).
With respect to claim 6, Rogerson further shows wherein the adapter assembly includes an O-ring member (44b) coupled to an interior of the main body portion (15).
With respect to claim 7, Rogerson further shows wherein the adapter assembly includes a plurality of hook members (threads meet this limitation) coupled to an interior of the main body portion (15), the hook member being structured to engage a top of the container (40) to secure the adapter assembly to the container.
With respect to claim 8, Rogerson further shows wherein the adapter assembly includes a punch mechanism (46) that is held by the main housing portion, wherein the punch mechanism is structured to puncture the container (40) in order to initiate a flow of the gas from the container.
With respect to claim 9, Rogerson further shows wherein the punch mechanism is a spring-powered (44d) punch mechanism.
With respect to claim 10, Rogerson further shows wherein the spring- powered punch mechanism casing (42) and a spear member (46) and one or more springs (44d) within the casing.

With respect to claim 11, Rogerson further shows  wherein the adapter assembly includes a regulator assembly (14) that is structured to adjustably control a flow rate of the gas delivered from the container.
	
	With respect to claim 12, Rogerson further shows wherein the adapter assembly includes a connection site member (16) structured to receive a gas delivery member (44a), and wherein the regulator assembly (14) is provided at least partially within the connection site member (16).
	With respect to claim 14, Rogerson further shows a method (normal disclosed operation)  providing a gas (O^2) to an individual, comprising:; and providing the container (40) and the gas to the individual.
	With respect to claim 15, Rogerson further shows providing an adapter assembly (10) structured to be coupled to the container to the individual, the adapter assembly being structured to enable the gas (O^2) to be extracted from the container and delivered to the individual.
	With respect to claim 16, Rogerson further shows wherein the adapter assembly includes a punch mechanism (46) structured to puncture the container (40) in order to initiate a flow of the gas from the container.
With respect to claim 17, Rogerson further shows wherein the adapter assembly includes a regulator assembly (14) that is structured to adjustably control a flow rate of the gas delivered from the container.
With respect to claim 18, Rogerson further shows wherein the container (40) comprises a metal can (drawing show 40 as metal).
With respect to claim 19, Rogerson further shows wherein the gas comprises oxygen (title).
Allowable Subject Matter
Claim 12, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/           Primary Examiner, Art Unit 3736